Citation Nr: 0217924	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  96-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include residuals of duodenal ulcer, 
gastroesophageal reflux, diverticulosis and 
diverticulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1961.

In a November 1999 decision, the Board of Veterans' 
Appeals (the Board) reopened the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disability and remanded the issue to the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) for additional development, to include a 
VA examination and medical nexus opinion.  After 
completing the requested development, the RO denied the 
issue listed on the title page in a March 2002 
Supplemental Statement of the Case.   The case is once 
again before the Board for adjudication.


FINDING OF FACT

The medical evidence of record indicates that the 
veteran's gastrointestinal disability is not etiologically 
related to service.


CONCLUSION OF LAW

A gastrointestinal disability, to include residuals of 
duodenal ulcer, gastroesophageal reflux, diverticulosis 
and diverticulitis, was not incurred in or aggravated by 
service, nor may duodenal ulcer disease be presumed to 
have been so incurred. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for gastrointestinal 
disability, to include residuals of duodenal ulcer, 
gastroesophageal reflux, diverticulosis and 
diverticulitis.  He contends that his current 
gastrointestinal problems are etiologically related to 
gastrointestinal complaints in service. 

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The relevant law and regulations and 
factual background will then be briefly set forth.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  Consequently, the regulations are accordingly 
applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  
The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated 
by the VCAA.  The current standard of review for all 
claims is as follows.  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as 
to notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was notified by the November 
1999 Board remand and the March 2002 Supplemental 
Statement of the Case (SSOC) of the pertinent law and 
regulations and the need to submit additional evidence on 
his claim for service connection for gastrointestinal 
disability, to include residuals of duodenal ulcer, 
gastroesophageal reflux, diverticulosis, and 
diverticulitis.  The March 2002 SSOC also includes the 
pertinent law and VA regulations involving the VCAA.

Moreover, a letter was sent to the veteran in July 2001, 
with a copy to his representative, discussing the 
requirements for entitlement to service connection under 
the VCAA.  The veteran was specifically informed as to 
what evidence he needed to submit to substantiate a 
claim for service connection for the issue on appeal.  
He was informed that to establish entitlement to service 
connected compensation benefits, the evidence must show 
(1) an injury in service or a disease that began in or 
was made worse during service or an event in service 
causing injury or disease; (2) a current physical 
disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  

Crucially, the veteran was informed by the RO by 
means of the July 2001 letter what evidence he was 
required to provide and what evidence VA would 
attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible 
for providing sufficient information to VA to 
identify the custodian of any records.  Further, he 
was advised that it remained his responsibility to 
ensure that VA received the relevant nongovernmental 
records.  The veteran was given 60 days from the date 
of the letter to respond.  Additional medical 
evidence was subsequently received from the veteran, 
including a November 2002 doctor's statement.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for 
gastrointestinal disability.

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on 
the claim.  

The record contains the veteran's service medical records 
and multiple post-service VA outpatient, examination and 
hospital records.  As noted in the Introduction, the Board 
remanded this case in November 1999 so that the veteran 
could be scheduled for a VA gastrointestinal examination 
and an opinion as to the etiology of the veteran's current 
gastrointestinal disability could be obtained.  This was 
accomplished.  
 
The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.
A letter sent to the veteran in July 2001 requested that 
he provide the names, addresses, and approximate dates of 
treatment for any health care providers, VA and non-VA, 
who might possess additional medical records pertinent to 
his claim.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
at a personal hearing at the RO in June 1998. 

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on 
appeal.  

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

For certain chronic disorders, including ulcer disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. 
§ 3.303(b) (2002); Savage v. Gober, 10 Vet. App. 488, 495-
496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage the Court had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.  In the context of the law 
prior to the VCAA, which required that a service 
connection claim be "well grounded", the Court in Voerth 
held that a claimant diagnosed with a chronic condition 
must still provide a medical nexus between his current 
condition and the putative continuous symptomatology and, 
until he presents competent medical evidence to provide a 
relationship between his current disability and either an 
in-service injury or his continuous symptomatology, his 
claim could not be considered well grounded.

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in July 1959 with complaints of abdominal 
pain of several weeks duration.  It was noted that he had 
vomited a cup of dark red material.  Examination was 
within normal limits except for slight mid-epigastric 
tenderness; stools showed only a trace and 1+ reaction for 
occult blood.  Treatment produced prompt clearing of all 
signs and symptoms.  A duodenal ulcer was diagnosed.  

As noted in the Introduction above, the veteran left 
military service in October 1961.  The veteran was 
hospitalized at a VA hospital in July and August 1962 with 
complaints of palpitations, vomiting blood, and blackout 
spells.  Examination revealed a 1x 2 cm tender mass in the 
subcutaneous tissue in the right upper quadrant of the 
abdomen.  The mass was removed and a pathology report 
showed a lipoma of the anterior abdominal wall.  It was 
noted that a gastrointestinal series did not show any 
evidence of an obstructive process or active ulcer; there 
was slight irregularity along the superior margin of the 
base of the cap that was considered compatible with 
scarring from a previous ulcer.  The diagnosis was 
duodenal ulcer, observed for, not found.  

In an October 1962 rating decision, the RO denied the 
veteran's claim of entitlement to service connection 
claimed "stomach trouble", to include duodenal ulcer.  The 
RO noted that a duodenal ulcer had not been diagnosed 
during the veteran's recent hospitalization.

A clinical diagnosis noted but not treated during VA 
hospitalization in November 1987 was esophageal reflux 
documented by esophagogastroduodenoscopy in July 1979.  A 
double contrast barium enema dated in April 1994 showed 
diverticulosis without evidence of diverticulitis.  A May 
1994 endoscopy was considered essentially normal.  It was 
noted in September 1999 that the veteran had had a polyp 
removed from his colon.

The veteran testified at a personal hearing at the RO in 
June 1998 that he was treated for an ulcer in service 
(hearing transcript page 2) and that he continued to have 
gastrointestinal problems after service discharge 
(transcript p. 3).

As noted ion the Introduction, the Board remanded this 
case to the RO so that additional development of the 
evidence could be accomplished.

On VA examination in July 2001, the examiner noted that 
there was evidence of symptomatic gastroesophageal reflux 
disease.  After reviewing the evidence of record, a VA 
physician concluded in February 2002 that the veteran's 
in-service episodes of abdominal pain and hematemesis were 
not related to his current gastroesophageal reflux disease 
and diverticulosis.  The examiner noted that the veteran's 
May 1994 endoscopy showed a normal stomach and duodenum.  
In addition, the examiner observed that the veteran's 
service medical records did not contain any subjective 
complaints that could be related to the currently 
diagnosed disability, diverticulosis.

According to a November 2002 statement from W.H., D.O., 
the veteran had a history of chronic gastritis and 
ulcerative disease; he also had gastroesophageal reflux 
disease (GERD) and diverticulosis, for which he took 
medication.

Analysis

The veteran has in substance contended, including in 
testimony at his RO hearing in June 1998, that he incurred 
a gastrointestinal disability in service which has 
continued to bother him since service.

As noted by the Board above, in order to establish service 
connection for the claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), there is medical 
evidence of record that the veteran currently has GERD and 
diverticulosis.  There is no medical evidence of any other 
current gastrointestinal disability, to include duodenal 
ulcer.  To the extent that the veteran himself contends 
that he currently has such disabilities, it is now well 
established that a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as diagnosis, date of onset or cause of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions"].   

With respect to Hickson element (2), a review of the 
veteran's service medical records demonstrates 
gastrointestinal complaints and treatment for a duodenal 
ulcer.  

Turning to Hickson element (3), medical nexus, the Board 
notes that while there is evidence in service of 
gastrointestinal disability, namely a duodenal ulcer, and 
there is current evidence of gastrointestinal disability, 
namely gastroesophageal reflux disease and diverticulosis, 
there is no medical opinion which serves to link the 
episode of duodenal ulcer in service, which according to 
the service medical records was treated and resolved, and 
any current gastrointestinal disability.  Indeed, the only 
medical opinion of record, dated in February 2002, 
concludes that the veteran's current gastrointestinal 
disability is not related to service because the veteran's 
complaints in service are not compatible with his 
currently diagnosed diverticulosis and because the 
evidence after service does not show active duodenal ulcer 
disease.  As noted above, the veteran himself is not 
competent to render such a medical nexus opinion.  See 
Espiritu, supra; see also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran has testified, in essence, that he had 
gastrointestinal problems continuously starting in 
service.  In the law and regulation section above, the 
Board referred to the continuity of symptomatology 
provision found in VA regulations.  See 38 C.F.R. 
§ 3.303(b) (2002).  

In this case, the medical evidence indicates that the in-
service duodenal ulcer resolved and never reoccurred.  
Specifically, no gastrointestinal problems were found on 
VA hospitalization in 1962 (the diagnosis was lipoma).  In 
addition, there is no evidence of gastrointestinal 
problems in the medical records until at least 1979, 
almost two decades after the veteran left service, and 
subsequent records, which have been reviewed above, appear 
to show only isolated episodes of gastrointestinal 
problems.  
  
Although the Board must take into consideration the 
veteran's statements concerning continuous 
gastrointestinal symptomatology, it may consider whether 
self-interest may be a factor in making such statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The Board believes that the veteran's statements are 
outweighed by the medical history of record.

Moreover, as noted above, a medical nexus opinion is still 
required.  See Voerth, supra.  No such medical nexus 
opinion has been submitted by or on behalf of the veteran, 
and no such opinion otherwise appears of record.  As noted 
above, the only such medical opinion of record is against 
the veteran's claim.  Consequently, one of the essential 
elements noted in Hickson, medical nexus, is not shown.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for gastrointestinal disability, to include 
residuals of duodenal ulcer, gastroesophageal reflux, 
diverticulosis and diverticulitis.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for gastrointestinal 
disability, to include residuals of duodenal ulcer, 
gastroesophageal reflux, diverticulosis and 
diverticulitis, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

